Citation Nr: 0938369	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.

As a procedural matter, the Board notes that the Veteran 
submitted a July 2009 letter from a private physician 
regarding his hearing loss claim.  The physician stated that 
he had no records about treating the Veteran's ear infection, 
but did recall treating him over the telephone.  This 
evidence was received after the last RO review and did not 
include a waiver.  

The Board has, accordingly, reviewed the additional evidence.  
However, does not provide any information as to the nature 
and extent of any hearing loss the Veteran may have under 
38 C.F.R. § 3.385 (2009).  Accordingly, the Board concludes 
that there is no prejudice in proceeding with consideration 
of this case without affording the RO an opportunity to 
review the evidence in question.  


FINDING OF FACT

A bilateral hearing disorder is not currently shown.


CONCLUSION OF LAW

A bilateral hearing disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, 38 C.F.R. § 3.385 (2009) defines impaired hearing as 
a disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.
	
	Service connection may be granted only for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
The Veteran's service treatment records reflect no complaints 
of, treatment for, hearing loss while in active duty service.  
Specifically, an examination of his ears at the time of his 
separation physical examination in September 1967 was normal.  
Moreover, no tonal hearing threshold at that time was greater 
than 5dB.  Therefore, the evidence does not show a chronic 
hearing loss disability at discharge.
	
Post-service evidence reflects no complaints of, treatment 
for, or a diagnosis of hearing loss for many years after 
discharge.  The first indication of hearing loss in the 
record was in February 2008, although it appears that his 
symptoms were present before then.  In his July 2008 claim, 
he attributed his hearing loss to his service in Vietnam.  At 
his hearing before the Board in June 2009, he further 
explained that he was exposed to the sounds made by hundreds 
of rounds of heavy artillery.  

As part of the development of the claim, the Veteran 
underwent a VA examination in November 2008.  There, he 
stated that he had trouble hearing his friends when they 
talk, but no effect on his daily activities or occupational 
functioning was reported. 

During the puretone threshold audiometry examination, hearing 
thresholds of 25 dB at 3000 and 4000 Hz were noted in the 
right ear, but no other threshold in the 500-4000 Hz range 
was greater than 15 dB.  No threshold greater than 20 dB for 
any frequency in the 500-4000 Hz range in the left ear.  
Based on the results of this examination, the examiner 
concluded that the Veteran's hearing was within normal limits 
bilaterally.

Therefore, based on the competent evidence of record, the 
Board finds that the Veteran has not established that he has 
a current hearing disorder for VA purposes, as his hearing 
thresholds do not meet the requirements of 38 C.F.R. § 3.385 
(2009).

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his claimed hearing 
loss and active duty service.  While he is competent to 
report symptoms as they come to him through his senses, 
hearing loss is not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

For entitlement to compensation, the evidence must show the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  In the 
absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, this appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2008 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, he submitted statements in support of his claim, and 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in June 2009 

Next, a specific VA medical examination and opinion relevant 
to the issue on appeal was obtained in November 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


